UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LEE WAINWRIGHT, JR., a/k/a Youngin,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:10-cr-00016-RBS-TEM-1; 4:13-cv-00125-
RBS)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lee Wainwright, Jr., Appellant Pro Se. Lisa Rae McKeel,
Brian James Samuels, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony       Lee    Wainwright,       Jr.       seeks     to   appeal    the

district court’s orders denying relief on his 28 U.S.C. § 2255

(2012) motions.          The orders are not appealable unless a circuit

justice    or    judge    issues   a     certificate     of     appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537     U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Wainwright        has     not      made       the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3